McCONNELL, J.,
dissenting.
The district judge sentenced the defendant to the bottom of the Guidelines range, 210 months. In so doing, he stated:
When the Sentencing Guidelines were mandatory, we had absolutely no choice except to follow those prior to a year or two ago when they said they were advisory, but they are still given great weight and we are still bound to basically follow them, except in very unusual circumstances, or we just get reversed and you will be back where you were, no matter what I did.
Tr. 14-15. That is not a correct statement of the law as it now stands. For better or worse, district courts are not “still bound to basically follow [the Sentencing Guidelines], except in very unusual circumstances, or [they] just get reversed.” That may have been an accurate description of appellate practice prior to Gall v. United States, — U.S. -, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007), but it is precisely the view of the law the Supreme Court repudiated in that decision. See id. at 595 (“We reject, however, an appellate rule that requires ‘extraordinary’ circumstances to justify a sentence outside the Guidelines range.”).
Since the Supreme Court’s decision rendering the Guidelines advisory, United States v. Booker, 543 U.S. 220, 245, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), we have held that it is procedural error, requiring resentencing, for the district court to treat the Guidelines as mandatory. United States v. Gonzalez-Huerta, 403 F.3d 727, 732 (10th Cir.2005) (en banc); United States v. Labastida-Segura, 396 F.3d 1140, 1142-43 (10th Cir.2005). Under the Supreme Court’s current view, as articulated in Gall, not only are defendants entitled to be sentenced in light of the district court’s discretionary evaluation of the sentencing factors of 18 U.S.C. § 3553(a), they are also entitled to be sentenced without those courts fearing or assuming they will be reversed if there are no “extraordinary” or “very unusual” circumstances that justify a variance from the recommended Guideline ranges. Gall, 128 S.Ct. at 595.
*582In Sanchez v. United States, — U.S. -, 128 S.Ct. 1720, 170 L.Ed.2d 511 (2008), the Supreme Court vacated and remanded a pre-Gall decision by this Court, in which we affirmed a sentence despite statements by the district court suggesting it regarded the Guidelines as not being “solely discretionary.” United States v. Gonzales, 252 Fed.Appx. 900, 907 (10th Cir.2007), rev’d sub nom. Sanchez, — U.S.-, 128 S.Ct. 1720, 170 L.Ed.2d 511 (2008). Other panels of this Court have remanded for resentencing in similar cases. See United States v. Cerno, 529 F.3d 926, 938-40 (10th Cir.2008) (reversing when the district court took too narrow a view of its sentencing discretion); United States v. Garcia-Salas, 260 Fed.Appx. 27, 29-30 (10th Cir.2007) (reversing when the district court stated that “[t]heoretically, I have discretion, but the recent opinions make it very difficult to exercise that.”).
I recognize that district judges must be experiencing the judicial equivalent of whiplash. The United States Sentencing Guidelines used to be mandatory; now they are advisory. Even after they became advisory, this and other appellate courts reversed district courts for varying too far from the recommended ranges without powerful reasons; now we reverse district judges for saying that they will be reversed if they vary from the recommended ranges without powerful reasons. What once was required now is forbidden. This imposes burdens on district judges, who have to resentence defendants each time the rules change, even though they have been following the law applicable at the time. But it seems to me that is what is required in this case.